Case 1:10-cv-06950-AT-RWL Document 1042 Filed 07/14/20 Page 1 of 2

Lieff Lieff Gabraser Heimann & Bernstein, LLP
275 Battery Street, 29th Floor
Cabraser San Francisco, CA 94111-3339
i t 415.956.1000
Hei manne f 415.956.1008
Bernstein
Attorneys at Law
Kelly M. Dermody
July 14, 2020 Sen
kdermody@lchb.com
VIA ECF

The Hon. Robert W. Lehrburger
United States District Court for the
Southern District of New York

500 Pearl Street

New York, NY 10007-1312

RE: —Chen-Oster, et al. v. Goldman, Sachs & Co., et al.
No. 10 Civ. 6950 (AT) (JCF)

Dear Judge Lehrburger:

Plaintiffs write in response to Goldman’s July 9, 2020 Letter (ECF No. 1038)
opposing Plaintiffs’ request for a pre-motion conference (ECF No. 1037). Goldman improperly
attempts to apply the Court’s guidance on a different document from a prior in camera
submission to assert a sweeping privilege over at least

  
 

Ex. 1, GS1005786, at
-89. The Court should reject that overbroad argument.

Goldman again misconstrues the Court’s past Orders on privilege. While the
Court made specific findings about Goldman’s assertion of attorney-client privilege over certain
documents (Dec. 19, 2020 Order, at 1, ECF No. 913), the Court has not ruled on the status of any
documents concerning White Papers—including the non-final 2014 White Paper it reviewed in
camera. Rather, after reviewing the one draft White Paper and considering Goldman’s
representations about the purpose and content of final White Papers, the Court found that
“[t]he extent to which documents related to these groups qualify for protection by the attorney-
client privilege cannot be determined on a wholesale basis.” Jan. 27, 2020 Order, at 1, ECF No.
950. Yet, Goldman has withheld in their entirety more than

listed on its May 8, 2020 revised log

and heavily redacted the rest of the documents, while failing to provide anything more than
conclusory assertions of privilege for this “wholesale” withholding.

 

1 Indeed, prior to Goldman’s recent production of the final 2014 White Papers, neither this Court nor
Plaintiffs had reviewed any final White Papers.

San Francisco New York Nashville Munich www.lieffcabraser.com
Case 1:10-cv-06950-AT-RWL Document 1042 Filed 07/14/20 Page 2 of 2

The Hon. Robert W. Lehrburger
July 14, 2020
Page 2

The Court’s ruling does not permit corporate diversity committees to get blanket
protections merely because their work may provide an incidental benefit to compliance.?
Indeed, the lists of Americas Diversity Committee members that have been produced show that
the committee members are generally businesspeople, not lawyers. See, e.g., Ex. 2, GS0560435,
at -56 (listing 2014 committee members). In other words, the work of the committee is not
directed by lawyers for legal purposes, but by businesspeople for business purposes. The blanket
ruling Goldman seeks would not only be contrary to the black letter law on privilege, but also
would be extraordinarily prejudicial to Plaintiffs’ showing of intentional discrimination and
their access to corporate deponents here. These withheld documents should be produced. In the
alternative, at minimum given the significance of this evidence, rather than allowing Goldman to
withhold all final White Papers and hundreds of related documents, the Court should order an
in camera review.3

Respectfully submitted,
LY Dermody dam T. Klein
Lieff Cabraser Heimann & Bernstein, LLP Outten & Golden, LLP

ce: All counsel (via ECF)

2008574.3

 

2 See Pls.’ July 10, 2020 Ltr. at 3, ECF No. 1037. See also Ovesen v. Mitsubishi Heavy Indus. of Am. Inc.,
No. 04 CIV 2849(JGK)(FM), 2009 WL 195853, at *3 (S.D.N.Y. Jan. 23, 2009) (holding that memoranda
concerning safety review committee were not privileged, even though they made “fleeting references to
‘product liability exposure’ as one of several potential committee topics”).

3 See Citizens Union of City of N.Y. v. Att'y Gen. of N.Y., 269 F. Supp. 3d 124, 171 (S.D.N.Y. 2017) (“The
distinction between whether the communications in fact concern legal, rather than policy, advice is one
that often turns on the specifics of an individual document.... For this reason, courts often require

in camera review before rendering a decision on whether the attorney-client privilege is properly
invoked.”).
